Exhibit 10.2
AMENDMENT NO. 1 TO AMENDED AND RESTATED
DEALER EXCLUSIVITY AGREEMENT
          This AMENDMENT NO. 1 TO AMENDED AND RESTATED DEALER EXCLUSIVITY
AGREEMENT (this “Amendment”) is dated as of December 22, 2009, by and among Thor
Industries, Inc., a Delaware corporation (“Thor”), FreedomRoads Holding Company,
LLC, a Minnesota limited liability company (“Holdings”), FreedomRoads, LLC, a
Minnesota limited liability company (“FreedomRoads”) and each of the other FR
Entities listed on the signature pages hereto.
RECITALS
          A. Thor, Holdings, FreedomRoads and each of the other FR Entities
entered into that certain Amended and Restated Dealer Exclusivity Agreement
dated as of January 30, 2009 (the “Original Agreement”).
          B. On the date hereof, Thor is lending to The Stephen Adams Living
Trust, Stephen Adams and Marcus Lemonis (collectively, the “Borrowers”), the
principal amount of Ten Million Dollars ($10,000,000), pursuant to that certain
Credit Agreement, dated as of the date hereof, between the Borrowers and Thor,
the proceeds of which the Borrowers have agreed to loan to ITM Holding Company
#2, LLC, which will then be contributed as equity to FreedomRoads (the “Third
Loan”).
          C. In partial consideration of the Third Loan, the Borrowers have
caused Holdings and FreedomRoads to enter into this Amendment to amend certain
terms of the Original Agreement (the Original Agreement, as amended by this
Amendment, the “Agreement”).
          D. All capitalized terms not otherwise defined herein shall have such
meanings as ascribed to them in the Original Agreement.
AGREEMENT
          NOW, THEREFORE, in consideration of the premises, and the mutual
promises and agreements contained herein, the receipt and sufficiency of which
is hereby acknowledged, the parties hereby agree as follows:
     1. Amendment of Termination Provisions. Section 2.2(c) of the Original
Agreement is hereby amended by deleting such subsection in its entirety and
substituting the following in lieu thereof:
          “(c) By Thor or FreedomRoads, at any time on or after December 22,
2029 by providing written notice to the other party.”
In addition, the paragraph following Section 2.2(e) of the Original Agreement
shall be deleted in its entirety.

1



--------------------------------------------------------------------------------



 



     2. Amendment of Audit and Inspection Provisions. Section 4.1 of the
Original Agreement is hereby amended by adding the following language at the end
of such section:
          “In the event Thor elects to conduct an audit of such books and
records and makes a determination, based on the results of such audit, that a
material breach of this Agreement has occurred, then the FR Entities, on a joint
and several basis, shall reimburse Thor for Thor’s out-of-pocket costs and
expenses of such audit.”
     3. Amendment of Reports Provisions. Section 4.2 of the Original Agreement
is hereby amended by adding the following language at the end of such section:
          “Each such report shall be accompanied by a compliance certificate
executed by the Chief Financial Officer of FreedomRoads, pursuant to which such
officer shall certify as to the accuracy of such report and the compliance by
the FR Entities with the provisions of this Agreement.”
     4. The Original Agreement is hereby amended by inserting new Section 6.12
and Section 6.13 as follows:
          “Section 6.12 Injunctive Relief. The parties acknowledge and agree
that Thor could be damaged irreparably if any provision of this Agreement were
not performed in accordance with its specific terms or were otherwise breached.
Accordingly, Thor will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement, and its provisions in any action or proceeding instituted in any
court of the United States or any state thereof having jurisdiction over the
parties hereto and the matter, in addition to any other remedy to which Thor may
be entitled, at law or in equity. Except as expressly provided herein, the
rights, obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations or remedies otherwise available at law
or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.
          Section 6.13 Blue-Penciling. It is expressly understood and agreed
that although the parties hereto consider the duration of the exclusivity period
set forth in this Agreement to be reasonable, if a judicial determination is
made by a court of competent jurisdiction that the time or any other restriction
contained in this Agreement is an unenforceable restriction against any of the
parties hereto, the provisions thereof shall not be rendered void but shall be
deemed amended to apply as to such maximum time and to such maximum extent as
such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.”
     5. Effect of Amendment. Except as expressly amended, modified or waived by
this Amendment, all of the terms, representations, warranties, covenants and
conditions of the Original Agreement shall remain unmodified and unwaived by the
terms of this Amendment, and shall remain in full force and effect in accordance
with their respective terms, and are hereby ratified, approved and confirmed in
all respects. This Amendment shall not constitute any

2



--------------------------------------------------------------------------------



 



party’s consent or indicate its willingness to consent to any other amendment,
modification or waiver of the Original Agreement or any instruments or
agreements referred to herein or therein.
     6. Miscellaneous. The provisions of Article VI (“Miscellaneous”) of the
Original Agreement shall apply to this Amendment as if such provisions were set
out herein in full and as if each reference therein to “this Agreement” included
a reference to this Amendment.
[remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Amendment as of the
day and year indicated above.

            THOR INDUSTRIES, INC.
      By:   /s/ Peter B. Orthwein       Name:  Peter B. Orthwein        
Title:  Chairman         FREEDOMROADS HOLDING COMPANY, LLC
      By:   /s/ Marcus Lemonis       Name:  Marcus Lemonis         Title:  Chief
Executive Officer         FREEDOMROADS, LLC
      By:   /s/ Marcus Lemonis       Name:  Marcus Lemonis         Title:  Chief
Executive Officer      

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 



--------------------------------------------------------------------------------



 



Agreed to and acknowledged by each of the other
FR Entities as of the date first above written:

        AMERICAN RV CENTERS, LLC
    By:   /s/ Marcus Lemonis      Name:   Marcus Lemonis      Title:   Chairman
and CEO      ARIZONA RV CENTERS, LLC
    By:   /s/ Marcus Lemonis      Name:   Marcus Lemonis      Title:   Chairman
and CEO      BLAINE JENSEN RV CENTERS, LLC
    By:   /s/ Marcus Lemonis      Name:   Marcus Lemonis      Title:   Chairman
and CEO      BODILY RV, INC.
    By:   /s/ Marcus Lemonis      Name:   Marcus Lemonis      Title:   Chairman
and CEO      BURNSIDE RV CENTERS, LLC
    By:   /s/ Marcus Lemonis      Name:   Marcus Lemonis      Title:   Chairman
and CEO      CAMPING TIME RV CENTERS, LLC
    By:   /s/ Marcus Lemonis      Name:   Marcus Lemonis      Title:   Chairman
and CEO     

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 



--------------------------------------------------------------------------------



 



        CAMPING WORLD RV SALES, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      DUSTY’S CAMPER WORLD, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      EMERALD COAST RV CENTER, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      FOLEY RV CENTER, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      FREEDOMROADS RV, INC.
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      GARY’S RV CENTERS, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO     

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 



--------------------------------------------------------------------------------



 



        HOLIDAY KAMPER COMPANY OF COLUMBIA, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      K&C RV CENTERS, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      MEYER’S RV CENTERS, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      OLINGER RV CENTERS, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      SHIPP’S RV CENTERS, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      SIRPILLA RV CENTERS, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO     

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 



--------------------------------------------------------------------------------



 



        SOUTHWEST RV CENTERS, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      STIER’S RV CENTERS, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      STOUT’S RV CENTER, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO      WHEELER RV LAS VEGAS, LLC
    By:   /s/ Marcus Lemonis     Name:   Marcus Lemonis      Title:   Chairman
and CEO     

[Signature Page to Amendment No. 1 to Exclusivity Agreement]

 